DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BRIAN JAVON BROWN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-4097

                              [April 12, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502012CF005975BXXXMB.

  Christopher A. Haddad of Christopher A. Haddad, P.A., West Palm
Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.